United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                  December 13, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk

                                       No. 05-40508
                                     Summary Calendar


       LINDA F. JOHN,

                                                           Plaintiff-Appellant,

               versus

       CLEAR LAKE REGIONAL MEDICAL
       CENTER, INC.,

                                                           Defendant-Appellee.


                     Appeal from the United States District Court for
                        the Southern District of Texas, Galveston
                                 (USDC No. 05-40508)
            _________________________________________________________


Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed for these reasons:

       1.      The court did not abuse its discretion by denying a continuance for

               discovery. The failure of counsel to take the deposition earlier or respond

               to notices of the pending motion for summary judgment do not excuse the


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     delay. And no particular reason was given to explain the need for the late

     deposition.

2.   The deposition was not filed within the discovery period. Plaintiff did not

     suggest to the district court or this court any material evidence obtained by

     the Walker deposition.

AFFIRMED.




                                    2